Title: Notes on a Cabinet Meeting, 1 May 1806
From: Jefferson, Thomas
To: 


                        
                            
                                1 May 1806
                            
                        
                        May 1. present the 4. heads of departmts. a letter from the Mayor of N.Y. complaing. of the murder lately
                            committed, & the trespasses by the Leander, Cambrian & Driver, & asking for a naval force. also the deposns of
                            Pierce &   . it was considd. that the laws had made an establishmt of 900 men for the navy in peace, with power to
                            employ them in any vessels we thought proper; that these might man 3. frigates, that if it would have been thought proper with 3. frigates to attack & drive off these 3. British
                            vessels. yet that 2. of the 3. were absent in the Mediterranean, & the 3d. have down; the latter not to be in readiness
                            under a month, & one of the former not possible to be called home under 5. months. that for so distant & uncertain an
                            effect the defence of our commerce in the Mediterranean ought not to be abandoned. that our gunboats were not as yet in
                            place to be stationed in N. York & that therefore no force of either of these descriptions were within our power. it
                            was thought proper therefore to recommend a regular prosecution of the murder by the state courts of N.Y. or N.J. if
                            within their jurisdiction, or if out of it, then by the district court of the US. and to issue a proclmn for
                            apprehending Henry Whitby commander of the Leander for the murder, requiring the 3. vessels to depart, & interdicting
                            them & all other vessels commanded by the prest captains of the Cambrian & Driver from the harbours & waters of the
                            US. and on their failure to depart, or reentering them, to prohibit all intercourse. see the proclmn which was
                            communicated & approved by each of the gentlemen. in all this there was no difference of opn except that Genl
                            Dearborne thought we might hold out some promise of naval defence to N. York.
                        On the prosecution of Ogden & Smith for participn in Miranda’s expedn the defs & their
                            friends having contrived to make it a government question, in which they mean to have the admn & the judge
                            tried as the culprits instead of themselves, Swartwout, the marshal, to whom, in his duel with Clinton, Smith was second,
                            & is bosom friend, summoned a pannel of jurors, the greater part of which were of the bitterest federalists. his letter
                            too covering to a friend a copy of Aristides, & affirming that
                            every fact in it was true as holy writ. determined unanimously that he be removed.
                    